DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-15 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "in locking slots extending radially outwardly from the retention boss” is unclear how the locking slots are extending outward from the boss of the end face. For purpose of examination limitation will be read as “in locking slots extending radially inward from the retention boss”. Claim 11-15, which depend form claim 10, are similarly rejected.
Claim 17 recites the limitation "in locking slots extending radially outwardly from the retention boss” is unclear how the locking slots are extending outward from the boss of the end face. For purpose of examination limitation will be read as “in locking slots extending radially inward from the retention boss”. Claim 18-20, which depend form claim 17, are similarly rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8-9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele (US20160052125A1).

Regarding claim 1, Steele teaches a case for storing drivable components, the case comprising (Fig. 1 shows tool bit case 100 for storing drivable components):
 a first half shell and a second half shell operably coupled to each other via a hinge (Fig. 2 shows two housing members 104 and 108 coupled together by hinges 112); 
a frame member included in at least one of the first half shell or the second half shell;(Fig.2 120 is included in both of the housing 104 and 108) and 
a rail comprising a plurality of receptacles configured to receive respective ones of the drivable components and a retention boss (Fig. 2 and 5 show the tool bit holder 136a with plurality of receptacles 244 that are configured to receive the drivable components as shown in fig. 2 and projection 252), 

wherein the rail is configured to be removable from the rail holding slots and rotatable in the rail holding slots between selected ones of a plurality of predetermined rail positions (Fig.2 the tool bit holders 136a-d are removable form the boss and are rotatable as seen in fig.2 and fig.4); 
wherein the retention boss comprises an alignment slot formed therein (see annotated fig.9 where the slot is formed between the protrusions  of projections 252that are used to align the tool bit holders and the protrusions 264a and 264b create a space that is consider the alignment slots) and wherein the rail is removable from or insertable into the rail holding slots based on alignment of the alignment slot and the alignment protrusion (Fig.2 the tool holder but 136a-d are removable from or insertable into the groves 240).
Annotated Fig.9 of Steele

    PNG
    media_image1.png
    518
    661
    media_image1.png
    Greyscale


Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Steele further teaches wherein the rail comprises (Fig.7 shows the tool bit holder 136c): 
a body in which each of the receptacles is formed (see annotated fig.7 below where 244 are formed in the body); and 
a retention boss at each opposing end of the body (annotated fig.7 below shows where projection 252 are opposite end of body), 
wherein the retention boss is configured to be received in the rail holding slots in a selected one of a retained state or a rotatable state (Fig. 2 and 4 shows the projection 252 are used to be received in the bosses 232 that are selected one of the retained state), 

wherein the rotatable state enables the rail to rotate about an axis of the rail between each of the predetermined rail positions (Fig.3 shows the tool bit holders is rotated and now in another predetermined rail positions).
Annotated Fig.7 of Steele

    PNG
    media_image2.png
    408
    527
    media_image2.png
    Greyscale


Regarding claim 3, the references as applied to claim 2 above discloses all the limitations substantially claimed. Steele further teaches wherein the body has a length less than a distance between a pair of the rail holding slots positioned opposite each other in the lateral sides of the frame member (Fig.2 and 3 shows tool bit holder are placed in the housing 102 and 104 and since it is placed inside 120 sidewall the 

Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Steele further teaches wherein the drivable components each include a quarter-inch hex shaft (Fig. 2 shows multiple tool bits 132a-c placed into tool bit holders and it is capable of holding quarter-inch hex shaft. “For example, the tool bit case 100 retains various sizes of drill bits, impact bits, socket bits, and the like”-0035, Steele).

Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Steele further teaches wherein one of the predetermined rail positions comprises a use position in which the rail is fixed in an orientation in which the drivable components extend substantially perpendicularly away from a base portion forming an outer wall of the case (Fig.3 shows the tool bits 132a-c are in a position of use and the bits are in orientation in white the bits extend perpendicular away from interior volume 128).

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Steele further teaches wherein one of the predetermined rail positions comprises a storage position in which the rail is fixed in an orientation in which the drivable components extend substantially parallel to a base portion forming an outer wall of the case (fig.2 shows the tool bits 132a-c are in storage position and are fixed in orientation in which the bits are extended substantially parallel to an interior volume 128).



Regarding claim 9, Steele teaches as case for storing drivable components, the case comprising: (Fig. 1 shows tool bit case 100 for storing drivable components):
a first half shell and a second half shell operably coupled to each other via a hinge (Fig. 2 shows two housing members 104 and 108 coupled together by hinges 112); 
a frame member included in at least one of the first half shell or the second half shell (Fig.2 120 is included in both of the housing 104 and 108); and 
a rail comprising a plurality of receptacles configured to receive respective ones of the drivable components (Fig. 2 and 5 show the tool bit holder 136a with plurality of receptacles 244 that are configured to receive the drivable components as shown in fig. 2 and projection 252),  
wherein the frame member comprises rail holding slots disposed in lateral sides of the frame member, each rail holding slot comprising an alignment protrusion (Fig. 9 shows 120 having boss 232 that hold the tool bit holders 136a-d that are disposed in the lateral sides of the frame and each boss comprising groves 240 that align the bit holders), and
 wherein the rail comprises a body at which each of the receptacles is formed, and a retention boss at each opposing end of the body (annotated fig.7 shows the body of tool bit holder 136c and the 252 on opposing end of the body), 

wherein the rail is removable from or insertable into the rail holding slots based on alignment of the alignment slot and the alignment protrusion (Fig.3 and 4 show the removable of tool bit holder and insertable of them from the bosses 232), and 
wherein the rail is rotatable when retained in the rail holding slots (Fig. 2 and 3 shows the tool bit holders in different positions making them rotatable; “When the modular tool bit holders 136a-d are in the upright position (FIG. 3), the modular tool bit holders 136a-d are rotated 90 degrees to extend perpendicularly from the interior surface 126 of the base 116”-0037, Steele).

Regarding claim 16, Steele teaches A rail for holding drivable components within a case, the rail comprising (Fig.4 shows the tool bit holders 136a-d for holding tools 132a-c): 
a body in which a plurality of receptacles configured to receive respective ones of the drivable components are formed (see annotated fig.7 for the body with plurality of compartments 244 configured to receive tool bits 132a-c ); and 
a retention boss at each opposing end of the body (Fig.5-8 show 252 on each end of the body of the holders), 
wherein the retention boss extends away from an end face of the body (Fig.5-8 protrusion 252 extends away from an end face as seen in annotated fig.7 of Steele above), 
the retention boss further including an alignment slot formed therein (see annotated fig.9 of Steele above where the slot is formed between the protrusions of projections 252that are used to align the tool bit holders and the protrusions 264a and 264b create a space that is consider the alignment slots), 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference as applied to claim 1 and further in view of Wang (US20150258676A1).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Steele does not teach wherein one of the predetermined rail positions comprises an install/remove position in which the rail is fixed in an orientation in which the drivable components extend about 45 degrees away from a base portion forming an outer wall of the case.
Wang does teach wherein one of the predetermined rail positions comprises an install/remove position in which the rail is fixed in an orientation in which the drivable components extend about 45 degrees away from a base portion forming an outer wall of the case (Fig.1 shows storage member 40 that can rotate via pivots 43 and 43; and shows the member 40 fixed in a orientation so that the drill bit is about 

Allowable Subject Matter
10.	Claims 10-15 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 to similar inventive concept similar to Tsai (US9656384B1) and Chen (US9486912B1).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735